Citation Nr: 9925477	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for residuals of left knee anterior cruciate 
ligament reconstruction (other than scars).

2.  The propriety of the initial 10 percent evaluation 
assigned for post-surgical left knee scars.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1987 to February 1989.

In April 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, granted the 
veteran's claim for service connection for residuals of left 
knee anterior cruciate ligament reconstruction, and granted a 
zero percent (noncompensable) evaluation, effective from 
October 6, 1997, the date of the claim.  At the same time, 
the RO denied the veteran's service connection claim for 
dental trauma.  The veteran appealed only the assigned 
evaluation for his left knee disability to the Board of 
Veterans' Appeals (Board). 

During the course of this appeal, in November 1998, the RO 
assigned a separate 20 percent evaluation, under Diagnostic 
Code 5257, for residuals of the left knee surgery (to include 
instability), and a separate 10 percent evaluation for post-
surgical left knee scars, under Diagnostic Code 7804, both 
effective from the date of the grant of service connection.  
Hence, the veteran's appeal now encompasses two issues.  
Furthermore, although the RO granted increases during the 
course of the appeal, as higher evaluations are available for 
each condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims remain 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Furthermore, as the veteran has disagreed with, effectively, 
the initial evaluations assigned, the issues have been 
characterized accordingly.  Fenderson, 12 Vet. App. at 126.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2.  Since the filing of the October 1997 claim, the residuals 
of the veteran's left knee surgery (other than scars) are 
medically shown to include some instability/laxity, a limp, 
range of motion from 0 to 130 degrees, and crepitation; the 
veteran also experiences daily intermittent pain, 
fatigability, lack of endurance, and weakness associated with 
the left knee, resulting in additional functional loss during 
flare-ups (to include weather changes); although degenerative 
joint disease was diagnosed without benefit of x-rays, 
arthritis is not radiographically shown.

3.  Since the filing of the October 1997 claim, the veteran's 
post-surgical scars are medically shown to be tender and 
painful; no other significant medical findings have been 
made.


CONCLUSIONS OF LAW

1.  As the initial 20 percent rating for residuals of left 
knee anterior cruciate ligament reconstruction (other than 
scars) was proper, the criteria for a higher evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.118, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic 5257 (1998).

2. As the initial 10 percent rating for post-surgical left 
knee scars was proper, the
criteria for a higher evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.118, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

SMRs reveal that in December 1987, the veteran suffered a 
fall that resulted in acute effusion, pain and swelling of 
the left knee.  The veteran was diagnosed preoperatively with 
internal derangement of the left knee, and underwent surgery.  
During his surgery, an arthroscopic examination revealed a 
disruption of the anterior cruciate ligament, which amounted 
to a 75 percent ligamental tear.  Some lateral bands of the 
anterior cruciate ligament were still intact along with the 
ligament mucosa.  The torn remnants were debrided with an 
arthrotome.

An arthroscopic examination of the cartilage of the patella 
revealed marked grade II chondromalacia with fibrillation and 
fissuring of the patella with marked softening.  There was no 
loss of cartilage down to the bone.  The medial and lateral 
meniscus were noted to be intact, and no chondromalacial 
changes in the cartilage of the femoral groove or femoral 
cartilage in either the medial or lateral compartments was 
observed.  A Grade I Lachman's of the veteran's left knee was 
noted during surgery.  His medial and collateral ligaments 
were intact.  Surgery reapproximated the veteran's proximal 
wound and approximated the distal wound.   

The veteran underwent additional surgery in September 1988.  
At that time, his knee was consistently "giving way" and 
was causing him discomfort in spite of vigorous 
rehabilitation.  Examination prior to surgery revealed a 
Grade II Lachman's, as well as a positive noise pivot shift 
exam.  The September 1988 surgery was an extra-articular, 
intra-articular ACL reconstruction, and was carried out using 
the iliotibial band.  Following the surgery, there was a 
negative Lachman's and pivot shift.

The veteran filed a VA compensation claim in October 1997.  

The veteran was scheduled to undergo VA examination in April 
1998, but failed to report.  Thereafter, also in April 1998, 
the RO granted service connection for residuals of anterior 
cruciate ligament reconstruction, but assigned a 
noncompensable evaluation.

He underwent a VA compensation examination in October 1998.  
The VA examiner noted the veteran's history of in-service 
knee trauma and corrective surgery.  The examiner also noted 
that the veteran injured his left through slipping on ice the 
December preceding this examination.  The examiner noted the 
veteran's complaints of daily, intermittent pain that is 
sensitive to activity and weather changes, as well as 
weakness of the knee.  There were no complaints of swelling 
or locking of the knee, by the veteran reported that 
negotiating steps increases his symptoms.

On clinical observation there was no gross atrophy, warmth or 
swelling of the lift knee.  The veteran's surgical scars 
included a nontender 3-inch transverse scar on the lateral 
aspect of the left thigh.  The veteran's 3-1/2 inch medial 
knee scar and his 4-1/2 inch lateral knee scar were tender.  
The tenderness extended to the medial articular facet of the 
patella and medial joint fissure.  The tenderness also 
continued, although and to a lesser degree, to the lateral 
joint fissure.  The examiner noted instability of the left 
knee as compared to the right, with +1 anterior laxity and + 
1/2 medial-lateral laxity.  The left knee range of motion was 
from 0 to 130 degrees.  Patellofemoral crepitation and medial 
joint fissure crepitation were observed.  The patellofemoral 
crepitation was palpable and audible involving the left knee, 
but was only palpable involving the right knee.

The examiner diagnosed the veteran as having residual 
instability of a post-surgical left knee trauma with 
traumatic adhesive capsulitis as well as post-traumatic 
degenerative joint disease, which has not been established by 
x-rays.  The examiner further commented that the veteran 
experiences significant functional impairment affecting his 
left lower extremity, which results in fatigability, lack of 
endurance and weakness.  The examiner anticipated that the 
veteran will experience additional decreased motion with any 
flare-up of his disability, and this will result in lack of 
extension to 10 degrees and flexion to 90 degrees.  The 
examiner also observed the veteran's obvious limp, and linked 
it definitively to his objective findings of the veteran's 
left knee condition.

Frontal weight-bearing, lateral and sunrise x-rays were taken 
as part of the veteran's October 1998 VA examination.  They 
revealed no evidence of acute fracture or dislocation.  A 
metallic staple was noted in the medial portion of the 
proximal tibial metaphysis below the articular surface.  No 
joint effusion was identified, but a fabella was observed to 
be present.  Aside from the observation of the metallic 
staple, the examiner described the x-rays as an unremarkable 
study of the left knee.  

Following receipt and review of the October 1998 examination 
report, in November 1998, the RO assigned a separate 20 
percent evaluation, under Diagnostic Code 5257, for residuals 
of the left knee surgery (to include instability), and a 
separate 10 percent evaluation for post-surgical left knee 
scars, under Diagnostic Code 7804, both effective from the 
date of the grant of service connection (October 1987, also 
the date of claim).


II. Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations for his left knee conditions 
are plausible and capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that decision, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco v. 
Brown (7 Vet. App. 55, 58 (1994)), that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

Here, the RO did not characterize either issue as involving 
the propriety of the initial evaluation assigned, or 
explicitly consider whether "staged rating" was 
appropriate.  However, there is only the report of a single 
VA examination upon which to evaluate the claims.  Hence, 
there is no basis for consideration of "staged rating," and 
the Board's characterization of the issues consistent with 
the Fenderson decision does not result in any analysis 
different than that employed by the RO.

The veteran's residuals of left knee surgery (other than his 
scar) are evaluated according to the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which includes recurrent 
subluxation or lateral instability as diagnostic criteria. If 
these symptoms cause slight impairment in the knee a 10 
percent rating is warranted.  If the impairment in the knee 
is moderate in nature, then a 20 percent rating is to be 
assigned.  A 30 percent rating is warranted if the impairment 
is severe.  

Based upon its review of the VA examination of record, the RO 
evaluated veteran's knee disability as "moderate" and 
assigned the corresponding 20 percent rating.  Following its 
own review of the evidence in light of the above rating 
criteria, the Board determines that no more than the 
currently assigned 20 percent rating is assignable.

Objectively, the residuals of the right knee surgery (other 
than scars, which are addressed below) include mild 
instability/laxity and a limp.  Range of motion is from 0 to 
130 degrees, which indicates minimal, if any limitation of 
motion (see 38 C.F.R. 4.71, Plate II, indicating that 
"standard" range of left knee motion, extension to flexion, 
is from 0 to 140 degrees).  Although crepitus is present, 
this is not shown to result in any functional loss.  No gross 
atrophy, warmth or swelling, or other significant clinical 
findings have been made.  

If, as here, the disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, on VA examination in October 1998, the veteran 
complained of experiencing daily intermittent pain.  
Moreover, the VA examiner opined that the veteran also 
experiences fatigability, lack of endurance, and weakness 
associated with the left knee, resulting in additional 
functional loss during flare-ups.  Hence, despite the lack of 
many significant clinical findings, the Board finds that, 
with consideration of functional loss, due to the factors 
noted above, in addition to that shown objectively, the RO 
correctly assessed the veteran's left knee condition (other 
than scars) as resulting in overall moderate impairment, so 
as to support the assignment of a 20 percent disability 
evaluation.

However, there is no basis for assignment of a higher 
evaluation under Diagnostic Code 5257.  There is no 
indication that the veteran experiences disability, or 
disability comparable to, severe recurrent subluxation or 
instability so as to warrant a 30 percent evaluation under 
Diagnostic Code 5257.  Although mild instability/laxity and a 
left leg limp is shown, there is no medical indication that 
the veteran needs a knee brace or walking device (e.g., a 
cane) to ambulate, nor is there any other medical indication 
of severe recurrent subluxation or instability.  The 
veteran's pain, fatigability, and weakness are not shown to 
be so debilitating as to warrant an evaluation in excess of 
the currently assigned 20 percent under Diagnostic Code 5257.

There also is no basis for assignment of a higher evaluation 
under any other potentially applicable diagnostic code.  Even 
considering the veteran's complaints of pain and the other 
indicia of functional loss during flare-ups, there is no 
indication that the veteran experiences disability, or 
disability comparable to ankylosis of the knee, flexion 
limited to 15 degrees, extension limited to 20 degrees or 
more, or impairment of the tibia or fibula associated with 
his surgery; hence, a higher disability evaluation is not 
assignable under Diagnostic Codes 5256, 5260, 5261 or 5262, 
respectively.  Moreover, although the October 1998 examiner 
diagnosed degenerative joint disease without benefit of x-
rays, x-rays taken in conjunction with the examination showed 
no arthritis, and there is no other evidence to substantiate 
that the veteran, in fact, has arthritis.  Hence, there is no 
basis for assignment of separate evaluations for arthritis 
(resulting in limitation of motion or painful motion) and 
instability.  See VAOGCPREC 9-98 (1998); VAOGCPREC 23-97 
(1997).  

The veteran also has been assigned a separate 10 percent 
evaluation for post-surgical tender scars of the left knee 
under Diagnostic Code 7804, which prescribes such an 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  The Board finds that while the 
current 10 percent rating is supported by the report of the 
October 1998 VA examination (which, in fact, reflects the 
examiner's finding of some tenderness in the area of the 
scars), a higher rating for the veteran's post-surgical scars 
is not assignable.  The current 10 percent is the maximum 
evaluation assignable under Diagnostic Code 7804.  Moreover, 
there is no other diagnostic code pursuant to which the 
veteran could be assigned a higher evaluation for his post-
surgical scars.  The scars are limited to the knee, and other 
than tenderness, there are no other significant findings 
associated with the scars, to include functional limitation 
of the knee.  Hence, there is no basis for assignment of a 
higher evaluation under any diagnostic code providing for 
assignment of more than a 10 percent evaluation for scars.  
See Diagnostic Code 7800-7802, and 7805.

Accordingly, based on the medical evidence available in this 
case, the Board finds that the initial 20 percent rating for 
left knee residuals other than scars, and the initial 10 
percent rating for left knee scars, are appropriate.  In 
reaching these  conclusions, the Board considered the 
benefit-of-the-doubt rule, but finds that, as the 
preponderance of the evidence is against ratings greater than 
those discussed above, such rule does not apply.  See 
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above determinations are based on application of the 
pertinent provisions of the Rating Schedule.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria, as applied in the instant case with 
consideration of the DeLuca factors, as appropriate, are 
inadequate to evaluate either of the veteran's left knee 
conditions.  For example, there has been no showing that 
either has caused marked interference with his employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those indicated above, the Board is not 
required to remand either of the issues on appeal to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

As the initial 20 percent evaluation assigned for residuals 
of left knee anterior cruciate ligament reconstruction (other 
than scars) was proper, a higher evaluation is denied.

As the initial 10 percent evaluation assigned for post-
surgical left knee scars was proper, a higher evaluation is 
denied.  



____________________________
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

